Opinion issued May 14, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00921-CV
                            ———————————
                            CARI MOORE, Appellant
                                         V.
                        DEREK N.T. MOORE, Appellee


                    On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-26388


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s October 12, 2018 order denying an

application for protective order and dissolving a temporary ex parte protective order.

Appellant’s brief was originally due on March 28, 2019. On April 5, 2019, we issued

a notice advising appellant that unless the brief was filed within ten days, we might
dismiss the appeal for want of prosecution. Appellant neither timely filed a brief nor

requested an extension. See TEX. R. APP. P. 38.8(a)(1) (appellate court may dismiss

for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                            2